Exhibit INTERCREDITOR AGREEMENT This INTERCREDITOR AGREEMENT (“Agreement”), is dated as of February 18, 2009, and entered into by and among CITICORP NORTH AMERICA, INC., a Delaware corporation, in its capacity as program agent for the First Lien Claimholders (as defined below), including its successors and assigns from time to time (the “First Lien Agent”) and CITICORP NORTH AMERICA, INC., a Delaware corporation, in its capacity as administrative agent and collateral processing agent for the Second Lien Claimholders (as defined below), including its successors and assigns from time to time (the “Second Lien Agent”), and acknowledged and agreed to by RITE AID FUNDING II, a Cayman Islands exempted company incorporated with limited liability (the “Borrower”).Capitalized terms used in this Agreement have the meanings assigned to them in Section1 below. RECITALS The Borrower, the investors, banks, agents, originators, collection agent and trustee party thereto, and First Lien Agent in its capacity as program agent for the holders of the First Lien Obligations (as defined below), have entered into that Receivables Financing Agreement dated as of September 21, 2004, providing for a revolving credit facility (as amended, restated, supplemented or modified from time to time, the “First Lien Credit Agreement”); The Borrower, the lenders party thereto, the collection agent party thereto, the originators and Second Lien Agent in its capacity as administrative agent and collateral processing agent for the holders of the Second Lien Obligations (as defined below), entered into that Credit Agreement dated as of the date hereof providing for a term loan (as amended, restated, supplemented or modified from time to time, the “Second Lien Credit Agreement”); The obligations of the Borrower under the First Lien Credit Agreement are secured on a first priority basis by liens on substantially all the assets of the Borrower, pursuant to the terms of the First Lien Loan Documents; The obligations of the Borrower under the Second Lien Credit Agreement are secured on a second priority basis by liens on substantially all the assets of the Borrower pursuant to the terms of the Second Lien Loan Documents; and The First Lien Collateral Agent and the Second Lien Collateral Agent have agreed to the intercreditor and other provisions set forth in this Agreement. AGREEMENT In consideration of the foregoing, the mutual covenants and obligations herein set forth and for other good and valuable consideration, the sufficiency and receipt of which are hereby acknowledged, the parties hereto, intending to be legally bound, hereby agree as follows: SECTION 1.Definitions. 1.1Defined Terms.As used in the Agreement, the following terms shall have the following meanings: “Affiliate” means, as to any Person, any other Person that, directly or indirectly, is in control of, is controlled by or is under common control with such Person or is a director or officer of such Person. “Agreement” means this Intercreditor Agreement, as amended, restated, renewed, extended, supplemented or otherwise modified from time to time. “Bankruptcy Code” means Title11 of the United States Code entitled “Bankruptcy,” as now and hereafter in effect, or any successor statute. “Bankruptcy Law” means the Bankruptcy Code and any state, foreign or other federal bankruptcy, insolvency, receivership or similar law affecting creditors’ rights generally. “Borrower” has the meaning assigned to that term in the Preamble to this Agreement. “Business Day” means a day other than a Saturday, Sunday or other day on which commercial banks in New York City are authorized or required by law to close. “Collateral” means all of the property of the Borrower, whether real, personal or mixed, constituting (or required to constitute) both First Lien Collateral and Second Lien Collateral, including any Liens granted pursuant to Section6 to secure both First Lien Obligations and Second Lien Obligations. “Collateral Sale” means: (1)any public or private sale or other similar disposition of Collateral pursuant to the UCC or other applicable law, or (2)any Enforcement Action of the type described in clause (3) of the definition of Enforcement Action. “Creditors” means, collectively, the First Lien Agent, on behalf of itself and the First Lien Claimholders, and the Second Lien Agent, on behalf of itself and the Second Lien Claimholders, and their respective successors and assigns. “Discharge of First Lien Obligations” means: (a)payment in full in cash of the principal of and interest (including interest accruing on or after the commencement of any Insolvency Proceeding, whether or not such interest would be allowed in such Insolvency Proceeding), on all First Lien Obligations; 2 (b)payment in full in cash of all other First Lien Obligations that are due and payable or otherwise accrued and owing at or prior to the time such principal and interest are paid (other than any indemnification obligations for which no claim or demand for payment, whether oral or written, has been made at such time); and (c)termination or expiration of all commitments, if any, to extend credit that would constitute First Lien Obligations. “Enforcement Action” means any action under applicable law: (1)to foreclose, execute or levy on, collect on, take possession of or control of, or sell or otherwise realize upon (judicially or non-judicially) or to lease, license or otherwise dispose of (whether publicly or privately), any Collateral or otherwise to exercise or enforce remedial rights with respect to Collateral under the First Lien Loan Documents or the Second Lien Loan Documents, as applicable, or any other applicable agreement, document or instrument pertaining thereto (including, without limitation, by way of setoff, noticing of any public or private sale or other disposition pursuant to the UCC or other applicable law, notification of account debtors or notification of depositary banks), (2)to solicit bids from third parties to conduct the liquidation or disposition of any Collateral or to engage or retain sales brokers, marketing agents, investment bankers, accountants, appraisers, auctioneers or other third parties for the purposes of valuing, marketing, promoting and selling any Collateral, (3)to receive a transfer of Collateral in satisfaction of any indebtedness or other obligation secured thereby, or (4)to otherwise enforce any security interest or exercise any other right or remedy, as a secured creditor or otherwise, pertaining to the Collateral at law, in equity or pursuant to the First Lien Loan Documents or the Second Lien Loan Documents, as applicable, or any other applicable agreement, document or instrument pertaining thereto (including, without limitation, the commencement of any applicable legal proceedings or other actions against or with respect to all or any portion of the Collateral to facilitate the actions described in the immediately preceding clauses(1), (2) and (3), and exercising voting rights in respect of any equity interests comprising Collateral); provided that “Enforcement Action” shall be deemed to include the commencement of, or joinder in filing of a petition for commencement of, an Insolvency Proceeding against the owner of Collateral. “Event of Default” means “Event of Termination” as defined in the First Lien Credit Agreement and/or “Event of Default” as defined in the Second Lien Credit Agreement. “First Lien Agent” has the meaning assigned to that term in the Recitals to this Agreement. 3 “First Lien Cap” means the aggregate principal amount of First Lien Obligations up to, but not in excess of, the lesser of (i)$345,000,000 and (ii)the aggregate “Bank Commitments” (as such term is defined in the First Lien Credit
